Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 12/27/2021 has been entered and made of record. 
Currently pending Claims:	1-5
Independent Claims		1
Amended Claims:		1
Cancelled or Withdrawn:	None
Newly Added:			None
Response to Arguments
Applicant’s amendments and arguments, see Page 5, filed 12/27/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-5 under pre-AIA  35 USC § 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
[0002] The present disclosure relates to an imaging control device.”
Teaching of the prior art of record
Prior art was found for the claims as follows:
Duran et al. (2018/0343375 A1) hereinafter “Duran”.
Breed et al. (2009/0092284 A1) hereinafter “Breed”.
Faber et al. (2014/0098997 A1) hereinafter “Faber”.
Lien et al. (US 7925152 B2) hereinafter “Lien”.
 (Currently Amended) An imaging control device comprising:
	Duran discloses at least one hardware processor (HDR camera Fig. 4A, 4B) configured to impalement:
	an exposure control portion (Duran, the exposure control portion of the camera, Fig. 4, 5A) configured to control an exposure length of an imaging unit (“In some implementations, an automatic exposure (AE) process is integrated with the HDR process, so as to determine optimal exposures to enable the creation of optimal composite frames” [0140], Fig. 14A-14B), . . . , to at least a first exposure period and a second exposure period longer than the first exposure period ((1) capturing video data of a scene in a field of view of the image sensor, including: (a) capturing a first subset of the video data with a first exposure time; and (b) capturing a second subset of the video data with a second exposure time, lower than the first exposure time; (2) determining whether the first subset of the video data meets one or more first predefined criteria;…[0008]);
	an image acquisition portion (Duran, image acquisition portion of the camera, Fig. 4, Fig. 5A) configured to acquire first captured image data captured in the first exposure period (short exposure statistics 514, Fig. 5A) and second captured image data captured in the second exposure period ((a) capturing a first subset of the video data with a first exposure time; (b) capturing a second subset of the video data with a second exposure time, lower than the first exposure time; abstract, [0008], [0009], [0147]), the first captured image data and the second captured image data capturing images from a same imaging area (Fig. 4, Fig. 5A);
	a processing unit (e.g. Note , the controls are adjusted as part of an automatic exposure (AE) process in the camera system [0137]) . . . .
Duran does not describe the HDR camera system as being
an image of a region where an occupant is allowed to occupy in a vehicle cabin, 
	configured to separately process the first captured image data and the second captured image data and provide the processed first captured image data and the processed second captured image data to a device control portion; and
	the device control portion executes monitoring control using the respective images of the first captured image data and the second captured image data,
	wherein the device control portion executes monitoring control by using a first region close to the imaging unit in the first captured image data and a second region farther away from the imaging unit than the first region in the second captured image data.
However, Breed an image of a region where an occupant is allowed to occupy in a vehicle cabin, (0346, 0347 0349, 0350, 0351).
	Duran-Breen does not explicitly disclose 
	configured to separately process the first captured image data and the second captured image data and provide the processed first captured image data and the processed second captured image data to a device control portion; and
	the device control portion executes monitoring control using the respective images of the first captured image data and the second captured image data,
	wherein the device control portion executes monitoring control by using a first region close to the imaging unit in the first captured image data and a second region farther away from the imaging unit than the first region in the second captured image data.
	However Faber discloses However, Faber disclose 
	configured to separately process the first captured image data and the second captured image data and provide the processed first captured image data and the processed second captured image data to a device control portion (Faber, “Images generated by camera 110 are transmitted to an ; and
	the device control portion executes monitoring control using the respective images of the first captured image data and the second captured image data (Faber,  Fig. 2, Evaluation unit 140 performs evaluation (object detection [0046]) based on “the evaluation of the images having the respective exposure times [“a multi-modal, but at least bimodal exposure control having at least one short-exposed and one long-exposed image taking and its evaluation”], explicitly different processing steps are provided in this context. [0041], [0044], [0046]),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Duran to “provide the processed first captured image data and the processed second captured image data to a device control portion; and the device control portion executes monitoring control using the respective images of the first captured image data and the second captured image data.” as suggested by Faber since separately processing long exposure time image is useful for detecting distant objects and short exposure images are useful for detecting nearby images   (Faber, [0019]).
Duran-Breen-Faber does not disclose wherein the device control portion executes monitoring control by using a first region close to the imaging unit in the first captured image data and a second region farther away from the imaging unit than the first region in the second captured image data
	A new reference Lien et al 7925152 discloses EXPOSURE CONTROL METHOD in Fig. 3 adjusting exposure setting according to the background object (i.e. further from camera) and foreground object (i.e. closer to the camera) For example, if the background is too bright, the method shortens the shutter time or decreases the lens aperture or takes both. Hence, the next photographing receives less light to make the next image a little dark. (Lien, Col. 2 lines 40-67).

	Specifically, Lien does not disclose wherein the device control portion executes monitoring control by using a first region close to the imaging unit in the first captured image data [captured captured in the first exposure period” see claim 1 line 8] and a second region farther away from the imaging unit than the first region in the second captured image data [captured captured in the second exposure period” see claim 1 line 9].

In view of the above comparison of the claimed invention against prior art and as set forth by applicant’s persuasive clarification and arguments during an interview1, Applicant’s uniquely claimed distinct features in the instant invention, which are not found in the prior art of record, either singularly or in combination are:
	wherein the device control portion executes monitoring control by using a first region close to the imaging unit in the first captured image data and a second region farther away from the imaging unit than the first region in the second captured image data. as well as the combination of all the limitations within the independent claims and Applicant's enabling portions of the specification (see pp 0035).
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1/27/2022